Citation Nr: 0947987	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-37 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, and if so, whether service connection is 
warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In April 2009, the Veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

The Veteran submitted additional evidence consisting of a 
medical nexus opinion with a waiver of initial RO 
consideration in June 2009.  The Board accepts the additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800. 

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in September 1985 denied 
the Veteran's claim of entitlement to service connection for 
a back condition. 

2.  Evidence associated with the claims file since the 
September 1985 rating decision was not of record at the time 
of decision and relates to an unestablished fact necessary to 
substantiate the Veteran's claim of entitlement to service 
connection for a back disorder.




CONCLUSIONS OF LAW

1.  The September 1985 rating decision that denied 
entitlement to service connection for a back condition is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

2.  The evidence received subsequent to the September 1985 
rating decision is new and material, and the claim of 
entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 20000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  New and Material Evidence

An unappealed rating decision in September 1985 denied the 
Veteran's claim of entitlement to service connection for a 
back condition on the basis that the condition existed prior 
to service and there was no evidence of aggravation during 
service.  The relevant evidence of record at the time of the 
September 1985 rating decision consisted of service treatment 
records.  The Veteran did not file a notice of disagreement 
for that claim within the one-year time limit after the 
September 1985 rating decision.  Therefore, the September 
1985 rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.   
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

The Veteran filed a request to reopen his claim of 
entitlement to service connection for a back disorder in 
December 2007.  Evidence received since the September 1985 
rating decision includes VA treatment records, an April 2009 
nexus opinion from his VA primary care physician, statements 
by the Veteran and an April 2009 Board hearing transcript.  
All of the evidence received since the September 1985 rating 
decision is new in that it was not of record at the time of 
the September 1985 decision.  In addition, the Board finds 
that the evidence is material, as the April 2009 nexus 
opinion indicates that the Veteran's back disorder may be 
related to military service or could have been aggravated by 
military service.  

Thus, the Board finds the new evidence relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  Such evidence is so 
significant that it must now be considered in order to fairly 
decide the merits of the issues on appeal.  Accordingly, the 
Veteran's claim of entitlement to service connection for a 
back disorder is reopened.  38 C.F.R. § 3.156(a).




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened and the appeal is granted to that extent only.


REMAND

After a review of the record, the Board has determined that 
further evidentiary development is necessary before the Board 
can adjudicate the remaining issue on appeal.  

The Veteran contends that military service caused or 
aggravated his current back disorder.  The evidence shows 
that the Veteran was diagnosed with spondylosis, L5 in 
service and he has a current diagnosis of lumbar spondylosis.  
In addition, the record contains an opinion from his treating 
physician that indicates his current back pain is related to 
the pain he experienced in military service and that his back 
pain could have been aggravated by the work and training he 
did in the military.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the 
foregoing, the Board concludes that a VA examination and 
opinion is necessary in order to adjudicate the Veteran's 
claim because the current evidence is not sufficient upon 
which to base a final decision.  

Accordingly, the case is REMANDED for the following action:



1.	The AOJ should schedule the Veteran for 
a VA examination to determine the 
identity and etiology of any back 
disorder that may be present.  The 
claims folder should be forwarded to 
the examiner for review in conjunction 
with the examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
- particularly the service treatment 
records - and offer an opinion as to 
whether the Veteran's preexisting L5 
spondylosis was permanently aggravated 
beyond the normal progression of the 
disorder during his two-month period of 
active duty.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

2.	The Veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for a back disorder, based 
on a review of the entire evidentiary 
record.  If the benefits sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


